Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al (2018/0116539).
	Olson et al provides a planar array catheter (Figure 1A, for example) comprising an elongated catheter shaft (107) having proximal and distal ends and defining a longitudinal axis “a”, and a flexible planar array (110) coupled to the distal end of the shaft and configured to conform to tissue.  The array includes two or more struts (103) extending substantially parallel with the longitudinal axis and lying in a common plane (Figures 1-3).  The electrodes are configured and arranged to detect EP characteristics 
	Regarding claim 2, the electrodes may conduct RF ablation energy and may operate in monopolar and bipolar configurations for ablation (para. [0047]).  Regarding claim 3, see claim 3 of the Olson et al reference as well as paragraph [0033].  Regarding claim 7, see paragraph [0040], for example.  Regarding claim 8, see paragraph [0047].  Regarding claim 9, see claim 10 of the Olson et al reference.  Regarding claim 20, see paragraph [0047].  It is noted that Olson et al do not expressly disclose direct current, but the electrodes are inherently configured to (i.e. capable of) deliver any type of energy (i.e. AC or DC).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (‘539) in view of the teaching of de la Rama et al (6,029,091).
Olson et al fail to disclose the use of temperature sensors and the particular controller to control the delivery of ablation energy based on sensed temperature and/or EP characteristics of tissue.  It is noted that Olson et al disclose a controller (para. [0065]) that is arranged to receive signals and generate an electrophysiology map of tissue.

To have provided the Olson et al device with temperature sensors to monitor tissue temperature during ablation and a controller to control the delivery of ablation energy based on sensed tissue characteristics to successfully treat a desired treatment area would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of de la Rama et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pappone et al (2018/0042667), Oliverius et al (2017/0319269), Sterrett et al (2017/0112405), de la Rama et al (2017/0112404) and Deno et al (2017/0049348) disclose various other substantially analogous catheter devices having a planar array of electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 11, 2021